Citation Nr: 1702199	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-49 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 50 percent prior to February 25, 2014, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 25, 2014, for the grant of a total disability rating based on individual employability (TDIU).

3.  Entitlement to an effective date earlier than February 25, 2014, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from January 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran and his wife testified at a hearing before the undersigned at the Board's offices in Washington, DC (Central Office (CO) hearing).  In May 2015, the Veteran also testified at a videoconference hearing, but instead before another Veterans Law Judge (VLJ) that is no longer working in that capacity.  Transcripts of both hearings have been associated with the claims file, so are of record.  

Further regarding the hearings held in this case, the law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  When two hearings have been held by different VLJs concerning the same issues, the law requires that the Board form a panel of not fewer than three members of the Board to decide those issues.  38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016).  Thus, a panel of three VLJs was formed to decide these claims.  

Moreover, in an August 2015 letter, the Veteran was informed of his right to have this additional hearing before the other panel member.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  But in his September 2015 response, the Veteran expressly waived this right and asked instead that the Board proceed with consideration of his appeal.  As the VLJ that presided over the more recent May 2015 hearing is now unavailable, a panel decision is no longer warranted.  The VLJ that presided over the initial hearing, however, is as required ruling on this appeal.

In September 2012, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for further development - including especially to obtain additional treatment records and afford the Veteran an additional VA examination and then to readjudicate his claims.  Thereafter, a Board decision in December 2015 denied these claims.  The Board also denied a rating higher than 70 percent for the PTSD since February 25, 2014.  In response to that decision, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only as concerning the denial of a rating higher than 50 percent for his PTSD prior to February 25, 2014, and the earlier-effective-date claims.  In an August 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the Board's decision denying these claims insofar as the Board denied a rating exceeding 50 percent for the PTSD prior to February 25, 2014, and the earlier-effective-date claims.  The Court remanded these claims to the Board for further proceedings consistent with the Order.  Conversely, the JMPR did not disturb the Board's denial of a rating higher than 70 percent for the PTSD from February 25, 2014, onwards.  The file since has been returned to the Board in furtherance of this additional consideration.

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Note also this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal the PTSD has resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbance of motivation and mood; difficulty in establishing and maintaining work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

2.  An informal claim of entitlement to a TDIU was received in June 2006; the formal application for this benefit was later received in September 2006.  

3.  The Veteran's claim for a TDIU, however, was denied in a March 2007 rating decision, and he did not in response appeal.  

4.  Following that unappealed March 2007 denial, a new application again claiming entitlement to a TDIU was not thereafter received until June 16, 2008.  

5.  The Veteran's service-connected disabilities are PTSD, evaluated as 70-percent disabling; residuals of a gunshot wound to his right upper arm, evaluated as 
40-percent disabling; degenerative joint disease (i.e., arthritis) of his right shoulder, evaluated as 30-percent disabling; degenerative joint disease of his right elbow, evaluated as 20-percent disabling; residuals of a gunshot wound to his right elbow, evaluated as 10-percent disabling; hemorrhoids, evaluated as 10-percent disabling; and intertrigo, evaluated as 10-percent disabling.  The combined rating for these service-connected disabilities meets the schedular criteria for a TDIU.

6.  The Veteran completed two years of college and was last gainfully employed as a customer service agent in January 1982.

7.  His service-connected disabilities, particularly his PTSD, have precluded him from engaging in substantially gainful employment throughout this appeal.


CONCLUSIONS OF LAW

1.  The criteria for the higher 70 percent rating for the PTSD, though no greater rating, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria also are met for an earlier effective date of June 16, 2008, for the grant of the TDIU, but not for an even earlier date.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18, 4.19 (2016).

3.  As well, the criteria are met for an earlier effective date of June 16, 2008, for the grant of basic eligibility for DEA benefits, but not for an even earlier date.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent (noncompensable) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a Veteran of the specific DCs that may 

be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a July 2008 letter of the type of evidence and information needed to substantiate his claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  As specifically concerning the earlier-effective-date claims, he was told how VA determines a "downstream" disability rating and effective date once a claim for service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He also was notified of the evidence and/or information that was already in the RO's possession, of the additional evidence and/or information needed from him, as well as of the evidence VA was responsible for getting, and advised of the information VA would assist in obtaining on his behalf.

Regarding the additional obligation to assist the Veteran with these claims, VA obtained his post-service medical records, Social Security Administration (SSA) records, and the reports of relevant examinations and opinions in furtherance of these claims.  He had pertinent examinations in December 2008 and February 2014.  The collective effect of the examinations and opinions, that is, when considering them in the aggregate, is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination/opinion concerning these claims being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  Consider also that a "retrospective" medical opinion is not needed in this instance to determine the functional limitations owing to his service-connected disabilities prior to the date at issue - February 25, 2014 - inasmuch as there already is sufficient evidence in the file to make this critical determination.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

So, all told, there was compliance with the Board's September 2012 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also, as mentioned, had a hearing before the undersigned VLJ in July 2011.  According to 38 C.F.R. § 3.103(c)(2) (2016), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal (at the time they were somewhat different to what is now being adjudicated because two of the benefits requested since have been granted).  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with readjudicating these claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran is service-connected for PTSD.  This disability was rated as 50-percent disabling prior to February 25, 2014, under 38 C.F.R. § 4.130, DC 9411.  

Pursuant to the General Rating Formula for Mental Disorders (DCs 9201 through 9440), a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2016).  

A higher 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

An even higher 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) as a number between zero and 100 percent, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  

Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran was provided a VA compensation examination in December 2008.  He reported having a "dependent" relationship with his wife, who was his primary caregiver due to his paraplegia.  He stated that he had "okay" relationships with his children, whom he saw every two to four weeks.  There was no history of violence, but his speech was angry and pressured.  Examination revealed that he was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable and speech spontaneous.  He was observed to be "hostile" and "contemptuous" towards the examiner; the examiner found it difficult to get him off the subject of the unfair treatment from VA concerning his benefits.  Mood was anxious, labile; attention was intact; he was oriented to person, time, and place; thought process was rambling; and thought content was preoccupation with unfair treatment by VA.  He had persecutory delusions that were not persistent.  He understood the outcome of his behavior and that he had a problem.  He reported difficulty getting and staying asleep.  There were no hallucinations.  He had no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  His impulse control was fair.  He was unable to maintain minimum personal hygiene; he depended on his wife for assistance in grooming and bathing.  Remote, recent, and immediate memory was normal.  

The Veteran's disability had no effect on household chores, shopping, self-feeding, engaging in sports/exercise, driving, and other recreational activities; a slight effect on grooming and dressing/undressing; and a moderate effect on toileting, bathing, and traveling.  The examiner pointed out the Veteran was paraplegic and had no use of his lower legs and was wheelchair bound.  A GAF score of 50 was assigned.  The examiner opined that the Veteran's disability resulted in reduced reliability and productivity; he had daily ruminations over war and death of other soldiers intermittently through the day and difficulty sleeping at night with those ruminations.

During his hearing, the Veteran asserted that he had mood swings; isolated himself; had problems with his temper and needing to control outbursts; hallucinations; memory impairment; and difficulty maintaining relationships with friends.  July 2011 Hearing Transcript (T.) at 28-36.  

During a more recent February 2014 VA compensation examination, the examiner indicated the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that "things are worse."  He continued to reside with his wife.  He reported that he tended to stay self-isolated, partly to avoid conflicts and exacerbation of his anger.  He related that he did however attend church.  He reported spending a lot of time thinking about the military and combat experiences.  He described waking memories and preoccupations with others around him who got killed.  He also described hypervigilance; exaggerated startle response; difficulties in trusting and relating to others; and significant difficulty being in/around a crowd.  His reported symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.


The examiner reported that the Veteran arrived on time and was casually dressed.  He was fully oriented; speech was clear and coherent; mood was tense and depressed; affective expression was generally flat, although congruent for tearful expressions about service-related losses and the ongoing struggles of being dependent for much of his care; and thought process was logical and goal-directed, although somewhat tangential.  He was responsive to redirection.  Thought content was relevant and with adequate detail; concentration and memory were adequate; insight was fair; and judgment was intact.  There was no evidence of current perceptual disturbance, thought disorder, or hallucinations.  Current homicidal and suicidal ideation was denied.  The examiner opined that the Veteran experienced numerous and frequent symptoms of PTSD, also that the impact on his social and occupational impairment was significant.  A GAF score of 50 again was assigned.  

During his May 2015 hearing, the Veteran asserted that his symptoms in 2008 were the same as at the 2014 examination.  May 2015 Hearing Transcript (H.T.) at 5-6.

Treatment records throughout the appeal period have shown symptoms consistent with those shown during the VA compensation examinations.  The Veteran was seen on multiple occasions in 2008 for complaints of depressed mood, sleep problems, nightmares, isolation, and decreased energy.  On each of those occasions, he denied delusions, hallucinations, and suicidal and homicidal ideations, although he reported occasional suicidal ideas during a June 2008 treatment visit.  At that time the examiner observed the Veteran's PTSD symptoms had worsened in the past few years and included "continuous rumination," as well as crying spells and flashbacks.  He has consistently been assigned a GAF score of 50.  In April 2009, he similarly reported that he had occasional difficulty sleeping and nightmares, but denied feeling helpless or hopeless.  At that time, he stated that his mood was "all right" and that his relationship with his wife was "fine."  He again denied delusions and suicidal and homicidal ideations and was noted to have a pleasant affect and normal orientation and thought processes.  His GAF score was again assessed at 50 at that time.


Based on consideration of this collective body of evidence, the Board concludes that a higher rating of 70 percent is warranted throughout this appeal.  The level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the 2008 and 2014 examinations have been mostly consistent.  Since his current increased-rating claim, he has not been employed at all.  His examinations and treatment records fail to show that he has had meaningful and significant social relationships outside of his family members.  The effect of his psychiatric disability on his occupational and social functioning has appeared to be consistent since he filed this current claim.  His testimony during his 2015 hearing supports a finding that his symptoms and resulting level of impairment have been the same throughout this appeal.  The symptoms shown during this appeal indicate his PTSD results in occupational and social impairment with deficiencies in most areas, such as:  work, family relations, judgment, thinking, or mood.  The criteria for a 70 percent rating are met if there are deficiencies in most of these areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  In light of the fact that the RO awarded this higher 70 percent rating based on the results of the February 2014 VA compensation examination, considering that the impairment shown during that examination is similar if not identical to the impairment that has been shown throughout this appeal, including during the earlier 2008 examination, when affording the Veteran the benefit of the doubt, the Board concludes that the higher 70 percent rating is warranted throughout this appeal, not just since 2014.

Notably, the Veteran's GAF scores were 50 during both examinations, and in his treatment records, indicative of serious symptoms, consistent with this higher 70 percent rating according to the DSM.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  Here, though, when considering the actual impairment shown during this appeal, the Board concludes that this higher 70 percent rating is warranted throughout this appeal.


Consequently, the Board concludes that a 70 percent rating, but no higher, is warranted.  In finding that a rating higher than 70 percent is not warranted, the Board reiterates that, in his appeal of the previous Board decision to the Court, the Veteran did not contest the Board's denial of a rating higher than 70 percent for his PTSD since February 25, 2014.  Throughout this appeal, total occupational and social impairment supporting an even higher 100 percent rating has not been shown.  Importantly, the Veteran has consistently reported maintaining a relationship with his wife, children, and grandchildren.  No medical professional has provided any opinion that the Veteran's PTSD causes total occupational and social impairment.  And to the extent he is unemployable owing to his service-connected disabilities, especially his PTSD, he is being compensated for this in the way of his TDIU.

In so finding the Board acknowledges that the Veteran has not, at any time, displayed delusions, hallucinations or grossly inappropriate behavior.  Importantly, he has been correctly oriented in all spheres (meaning to time, place, person and situation) and able to perform activities of daily living (other than those limited by his non-service-connected paraplegia).  Further, although he testified during his hearings that he once got lost while driving home, in approximately 2007, he has not been shown to have consistent memory loss for his name, the names of his relatives, or his occupation (when he was working).  In addition, although he reported during a June 2008 treatment visit that he experienced occasional suicidal ideation, he has consistently denied experiencing active suicidal or homicidal thoughts to VA examiners and VA treatment providers.  The Board thus finds that any such suicidal ideation has been, at most, brief and transitory and not present to the extent contemplated by the 100 percent disability rating.  Thus, the Board finds that a rating of 100 percent is not warranted under DC 9411.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating is warranted throughout the pendency of this appeal.  


Extra-Schedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder(s).  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's PTSD symptoms and consequent disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria as well as the award of a TDIU has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for 
extra-schedular consideration is not warranted in this instance.  

A Veteran also may be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no such suggestion in the record, and the Veteran does not assert that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to in turn render the schedular rating criteria inadequate.


Earlier Effective Date

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2016).  The term "claim" or "application" is used interchangeably and means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the term "application" is not defined in the statute, the regulations as mentioned use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Veteran A is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  


Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a TDIU may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions, including owing to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities are PTSD, evaluated as 70-percent disabling; residuals of a gunshot wound to his right upper arm, evaluated as 
40-percent disabling; degenerative joint disease (DJD), i.e., arthritis of his right shoulder, evaluated as 30-percent disabling; DJD of his right elbow, evaluated as 20-percent disabling; residuals of a gunshot wound to his right elbow, evaluated as 10-percent disabling; hemorrhoids, evaluated as 10-percent disabling; and intertrigo, evaluated as 10-percent disabling.  His combined service-connected disability rating meets the schedular criteria for a TDIU.

During this appeal, the RO granted an increased rating for his psychiatric disorder effective from the date of the VA compensation examination on February 25, 2014, and awarded a TDIU as of that same date since the examiner concluded the Veteran's PTSD precluded employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) and Vigil v. Peake, 22 Vet. App. 63 (2008).

In light of the Board concluding that the Veteran's PTSD severity and symptoms have been consistent throughout this appeal in granting the higher 70 percent rating for the duration of this appeal, the Board must now determine whether his service-connected disabilities resultantly precluded him from engaging in substantially gainful employment even prior to February 25, 2014.  In making this determination, VA considers such factors as the extent of the service-connected disability and employment and educational background.  

An informal claim of entitlement to a TDIU was received in June 2006; the Veteran's VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability," was thereafter received in September 2006.

A March 2007 rating decision denied the Veteran's claim.  There are no statements within one year of that rating decision that can be construed, even liberally, as disagreeing with that earlier denial of this claim.  In this regard, a Report of Contact with the Veteran received in December 2007 shows that he requested service connection for a skin disorder and transverse myelitis.  This correspondence does not, however, either explicitly or implicitly reference the previous March 2007 denial of a TDIU or entitlement to this benefit in any manner.

Rather, following that March 2007 denial, an application for a TDIU was not again received until June 16, 2008.  

During the July 2011 and May 2015 hearings, the Veteran's attorney alluded to an effective date being in 2006 when the Veteran had first filed a claim of entitlement to a TDIU or in December 2007 when he contends the Veteran intended to file a Notice of Disagreement (NOD) with the March 2007 rating decision.  T. at 3; H.T. at 4.  

But since not in fact appealed, that March 2007 rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).  No NOD was received within one year of that rating decision; the December 2007 Report of Contact, even when liberally construed, evidences no intent to appeal the March 2007 denial.  See 38 C.F.R. § 20. 201 (2016); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming  the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Veterans Court (CAVC) has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).  Here, unfortunately, such is not the case.

The Report of Contact also cannot alternatively be construed as a new claim, as such did not reference this TDIU benefit and more specifically entitlement to it in any manner.  Following the March 2007 denial, no TDIU claim was thereafter received again until June 16, 2008.

The Veteran's June 2008 TDIU application, on VA Form 21-8940, shows that he had last worked in 1982 as a customer service agent.  His prior September 2006 application reveals that he had completed two years of college but had no additional education or training.  

The Veteran related to the December 2008 examiner that he had stopped working due to his paraplegia, so because of something other than service-connected disability.  The examination report shows that he did not contend unemployment instead was due to his mental disorder's effects.  

That notwithstanding, the February 2014 examiner clarified that the impact of the Veteran's PTSD would very likely preclude him for obtaining and maintaining employment "that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education, prior work experience and training, but not his age or impairment attributable to disability that is not service-connected."  The examiner explained that, given the Veteran's symptoms and patterns of functioning, it was not expected that he would likely be capable of consistently or effectively attending to any kind of regular employment (be it physical or sedentary).

In the subsequent July 2014 rating decision, on remand, the AOJ granted a TDIU retroactively effective from the date of that February 2014 VA compensation examination. 

But based on a more longitudinal review of the evidence, the Board concludes that a TDIU was warranted even prior to February 25, 2014.  When considering this Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording him the benefit of the doubt, the Board finds that the evidence supports granting a TDIU from an earlier effective date of June 16, 2008, the date when he re-filed his claim for this benefit.

In granting a TDIU, the RO/AOJ already has conceded the Veteran is unemployable owing to his service-connected disabilities, especially his PTSD.  The opinion of the February 2014 VA compensation examiner clarifies that it is the Veteran's psychiatric disorder that renders him unemployable.  For the reasons and bases set forth above, the Board has concluded that the level of impairment of his PTSD has been the same since his June 2008 claim and, consequently, the basis for assigning the higher 70 percent rating throughout this appeal, i.e., back to June 2008.  As such, in light of the Board finding that this 70 percent rating is warranted prior to February 25, 2014, it follows that the award of the TDIU, based primarily on this very same disability, also is warranted prior to that date.  The evidence of record shows the Veteran is primarily unemployable due to his service-connected PTSD on account of his symptoms and patterns of functioning.  Therefore, the Board concludes that the award of the TDIU is warranted throughout this appeal, just as is the higher 70 percent schedular rating for the underlying disability, namely, the mental disorder (PTSD).

The attorney's arguments notwithstanding, an effective date even earlier than June 16, 2008, however, is not warranted.  A review of the evidence in the one year prior to that re-filed claim does not show that the Veteran's service-connected disabilities, alone, rendered him unemployable.  The Court has held that 38 U.S.C.A. § 5110 (b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110 (b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110 (b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in severity of a service-connected disability).


According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).  But in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, or, here, consequent unemployment, a document providing medical information - in and of itself - is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).

The only medical opinion in the file indicating the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities, primarily his PTSD, is that of the 2014 examiner.  There is no evidence of record prior to the June 16, 2008, claim showing the Veteran was unemployable due solely to his service-connected disabilities.  Indeed, he himself reported to the 2008 examiner that he was not employed because of his paraplegia; the examination report specifically notes that he did not contend that his unemployment instead was due to his PTSD.

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his PTSD, the findings of the July 2014 examiner, as well as his employment and education history, and in affording him the benefit of the doubt, the Board finds that he is unemployable due to his service-connected PTSD.  The evidence favors the granting of the TDIU as of June 16, 2008, so as of this earlier effective date.


For the purposes of entitlement to DEA benefits under 38 U.S.C. Chapter 35, basic eligibility exists if, among other things, the Veteran was discharged from service under conditions other than dishonorable and he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).  Since the Board has determined that the proper effective date for the TDIU is June 16, 2008, it follows that this also is the correct effective date for the derivative entitlement to DEA benefits.  Therefore, the Board concludes that an earlier effective date of June 16, 2008, for the grant of basic eligibility for DEA benefits is also warranted.  


ORDER

The higher 70 percent rating for the PTSD is granted throughout the appeal, subject to the statutes and regulations governing the payment of monetary benefits.

Also, an earlier effective date of June 16, 2008, though no earlier, is granted for the TDIU, subject to the statutes and regulations governing the payment of retroactive VA compensation.

As well, an earlier effective date of June 16, 2008, though no earlier, is granted for the basic eligibility for DEA benefits, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


